Title: James Madison: Notes on foreign commerce and constitutionality of the tariff
From: Madison, James
To: 


                        
                            
                        
                        (Those who deny that the power of Congs to regulate foreign commerce includes a protective power, yet
                                contend that the power grantable to the States to impose duties on, it was intended to provide for a protection or
                                substitute, and who rely for a proof on the testimonies of L. Martin, must yield to the inference that the protection
                                is a branch of the comercial [expansion sign] power, distinct from the revenue branch & not necessarily an incident to it. For
                                revenue could not be the object of the State availing itself of the consent of Congs. to lay a duty on foreign
                                comerce [expansion sign], since the duty wd. not be paid into the treasury of the State. The protective object therefore would be the
                                direct & principal object, and accruing revenue but an incidental effect.)
                            +This to be the last paragraph of the opposite page 18.
                        
                            
                        
                    